Citation Nr: 0305967	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for hypertension.

2.  Entitlement to an increased disability rating for a right 
shoulder disability (major) with history of traumatic 
arthritis (traumatic bone cysts, humeral head); in excess of 
10 percent prior to July 24, 2002, and in excess of 20 
percent from July 24, 2002.

3.  Entitlement to a disability rating in excess of 60 
percent for degenerative changes of the lumbar spine, status 
post laminectomy at L3-L4-L5.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1987 with unverified service from October 1965 to 
October 1978. 

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO denied the claim for a disability rating in 
excess of 10 percent for hypertension and the clam for a 
compensable disability rating for the right shoulder 
disability.  The RO also granted a 10 percent scheduler 
disability rating for the low back disability, effective May 
1, 1995. 

In a June 1997 rating decision, the RO granted a 10 percent 
disability rating for the right shoulder disability, 
effective June 9, 1995, the date of the receipt of the claim 
for an increased rating.  The RO also granted a 60 percent 
scheduler disability rating for the low back disability, 
effective May 1, 1995.

In September 1999, the Board remanded the claims to schedule 
the veteran for a Travel Board hearing.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via Travel Board hearing at the RO in 
February 2001, a transcript of which has been associated with 
the claims file.



In May 2001, the Board remanded the claims for further 
development.

In a November 2002 rating decision, the RO granted a 20 
percent disability rating for the right shoulder disability, 
effective July 24, 2002.

At the February 2001 hearing, the veteran raised issues of 
service connection for Tolosa-Hunt syndrome, residuals of a 
stroke, an eye disability, and a kidney disability, all as 
secondary to the service-connected hypertension.  In a 
February 1997 rating decision, service connection was denied 
for Tolosa-Hunt syndrome on a direct basis.  These service 
connection issues have not been adjudicated.  Since these 
issues have been neither procedurally prepared nor certified 
for appellate review, the Board is referring them to the RO 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the March 1996 rating decision, the RO increased the 
disability rating for diabetes mellitus from 20 percent 
disabling to 40 percent disabling effective June 9, 1995.

In a July 1996 notice of disagreement (NOD), the veteran 
indicated that the disability rating for diabetes mellitus 
should be higher than 60 percent and that his peripheral 
neuropathy should also be rated.  He also noted that he was 
unable to work due to complications of diabetes mellitus and 
his failed back surgery.

In the February 1997 rating decision, the RO granted service 
connection for peripheral neuropathy and diabetic retinopathy 
and assigned a 60 percent disability rating for diabetes 
mellitus with peripheral neuropathy and diabetic retinopathy, 
effective June 9, 1995.  The RO noted medical evidence of 
diabetic peripheral neuropathy in the hands and feet.  The RO 
indicated that the matter of an increased disability rating 
was resolved because the veteran specified in his June 1996 
NOD that he wanted a 60 percent disability rating.  The RO 
also noted that the matter was resolved in a February 1997 
statement of the case.  However, since the veteran stated in 
his June 1996 NOD that the diabetes mellitus should be rated 
higher than 60 percent, the issue of increased rating for 
diabetes mellitus remains pending.  See also AB v. Brown, 6 
Vet. App. 35 (1993).

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

In the November 2002 rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities, effective July 24, 2002, and assigned a 10 
percent rating for peripheral neuropathy of each extremity, 
effective that same day.  The RO also denied a claim for a 
rating in excess of 60 percent for diabetes mellitus with 
peripheral neuropathy of the upper extremities, bilaterally, 
and diabetic retinopathy.

In October 1996, the veteran underwent a VA electromyography 
(EMG).  The impression was that the absent "H" reflexes 
bilaterally were likely secondary to the prior surgical 
intervention.  Under Bierman v. Brown, 6 Vet. App. 125 
(1994), a separate rating for a neurological disability 
resulting from the service-connected low back disability 
could be warranted.  

Additionally, a higher rating could be warranted for the low 
back disorder if combining under 38 C.F.R. § 4.25 (2002) the 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities results in a disability rating in excess of 60 
percent.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002).

If a 100 percent rating is granted for diabetes mellitus 
under the revised criteria, separate ratings for the 
peripheral neuropathies of the lower extremities would not be 
warranted.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2002).  Also, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2002).  Accordingly, any neurological disorder resulting 
from the service-connected low back disability cannot be 
separately rated if it is the same disability as any diabetic 
peripheral neuropathy.  See id.

Therefore, the issue of entitlement to a rating in excess of 
60 percent for diabetes mellitus is inextricably intertwined 
with the issue of an increased rating for the low back 
disability.

In addition, July 2002 VA X-rays of the right shoulder done 
in conjunction with a VA examination revealed calcific 
bursitis.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Id.; Perry v. West, 12 Vet. App. 365, 368 (1999).  

In this case, the issue of service connection for bursitis of 
the right shoulder has been reasonably raised.  Such an issue 
is inextricably intertwined with the issue of an increased 
rating for the right shoulder disability.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

Consideration of inextricably intertwined issues are such a 
matter.  See Chairman's Memorandum No. 01-02-01 (January 29, 
2001).

Inasmuch as the case must be remanded for the RO to issue a 
statement of the case on the inextricably intertwined issue 
of an increased rating for diabetes mellitus and to consider 
service connection for bursitis, the RO will be asked to 
accomplish additional necessary development to include 
obtaining medical records, other records, and additional VA 
examinations.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his right 
shoulder, low back, peripheral 
neuropathy, and hypertension from June 
1995 to the present, to include the 
orthopedist who he was planning to see in 
or around mid-February 2001 and the 
locations where he has undergone 
surgeries on his right shoulder.

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured. 

In any event, the RO should obtain all 
treatment records from the VA Medical 
Center in Denver, Colorado from January 
1997 to the present.  Also, the RO should 
attempt to obtain records from Levy & 
Associates for the period from 1995 to 
the present, Drs. JB and DM (initials) 
for the period from June 1996 to the 
present, and the North Suburban Hospital 
for the right shoulder surgery performed 
in May 2002.  Additionally, the RO should 
again attempt to obtain the records from 
Dr. Shapiro for the period of 1992 to the 
present.

If the attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA. 

The RO should make reasonable efforts to 
obtain any identified records.  


If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  The RO should obtain from the Social 
Security Administration any medical 
records and decisions pertaining to a 
claim for Social Security disability 
benefits that was granted in or around 
August 1996.  

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should contact the United 
States Postal Service and the Office of 
Personnel Management (OPM) to obtain all 
records, including any medical records 
and decisions, pertaining to the OPM's 
approval of the veteran's application for 
disability retirement.

If any attempts to obtain any additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

6.  Following the above, the RO should 
arrange for a VA special cardiology 
examination of the veteran by a 
cardiologist or other appropriate 
available medical specialist, including 
on a fee basis if necessary, to ascertain 
the current extent of severity of his 
service-connected hypertension.


The veteran's claims file (including the 
vocational rehabilitation file), the 
criteria for rating hypertensive 
cardiovascular diseases, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination. The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

7.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other appropriate 
available specialists including on fee 
basis if necessary to ascertain the 
current extents of severity of his 
service-connected right shoulder and low 
back disabilities.

The veteran's claims file (including the 
vocational rehabilitation file), copies 
of the criteria for evaluating shoulder 
and arm disabilities and under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002), and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination and the examiners must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.

The orthopedist should provide explicit 
responses to the following regarding the 
right shoulder:

(a) Is it as likely as not that the 
bursitis of the right shoulder was caused 
or permanently worsened by the service-
connected right shoulder disability?  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the orthopedist must address the 
following medical issues:
(1) The baseline manifestations that are 
due to the effects of bursitis;
(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected right 
shoulder disability; and
(3) The medical considerations supporting 
an opinion that increased manifestations 
of bursitis are proximately due to the 
service-connected right shoulder 
disability.

(a) Does the service-connected right 
shoulder disability and - if related - 
bursitis cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the orthopedist comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the orthopedist must so 
indicate.

(b) With respect to subjective complaints 
of pain, the orthopedist is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right shoulder 
disability and - if related - bursitis, 
the presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
disability(ies), or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability(ies).



The orthopedist must measure the 
excursion of movement of the right upper 
extremity, in each plane tested.  All 
functional impairment due to pain should 
be fully described.

(c) The orthopedist is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the orthopedist should so 
indicate.

(d) The orthopedist should describe any 
impairments of the humerus, clavicle or 
scapula.

The orthopedist and the neurologist 
should provide explicit responses to the 
following regarding the low back:

(a) Does the service-connected arthritis 
and degenerative disc disease of the 
lumbar spine, status post laminectomy at 
L3-L4-L5 involve only the joint 
structure, or do they also involve the 
muscles and nerves?





(b) Does the service-connected arthritis 
and degenerative disc disease of the 
lumbar spine, status post laminectomy at 
L3-L4-L5 cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners must so 
indicate.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected arthritis and 
degenerative disc disease of the lumbar 
spine, status post laminectomy at L3-L4-
L5, the presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
disability(ies), or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability(ies).

The examiners must measure the excursion 
of movement of the low back, in each 
plane tested.  The examiners should also 
note the normal range of motion, in 
degrees.  All functional impairment due 
to pain should be fully described.





(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

(e) The examiners should describe any 
interference in employment caused solely 
by the service-connected arthritis and 
degenerative disc disease of the lumbar 
spine, status post laminectomy at L3-L4-
L5, and indicate if there is no such 
interference.

The neurologist should provide explicit 
responses to the following regarding the 
degenerative disc disease, status post 
laminectomy at L3-L4-L5:

(a) The neurologist should identify any 
nerve(s) affected by the service-
connected degenerative disc disease, 
status post laminectomy at L3-L4-L5, as 
opposed to diabetes mellitus, and note 
whether any impairment of sensation, 
paralysis, neuritis or neuralgia is 
present.  

(b) For each nerve affected, the 
neurologist should comment on how it is 
manifested and its severity?




(c) The neurologist should describe any 
interference in employment caused solely 
by a neurological disability related to 
the service-connected degenerative disc 
disease, status post laminectomy at L3-
L4-L5, and indicate if there is no such 
interference.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the CAVC are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated. Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.

9.  The RO should adjudicate the claim of 
service connection for bursitis as 
secondary to the service-connected right 
shoulder disability, with consideration 
of 38 C.F.R. § 3.310(a) (2002) and Allen 
v. Brown, 7 Vet. App. 439 (1995).  

10.  The RO should issue a statement of 
the case as to its denial of entitlement 
to a disability rating in excess of 60 
percent for diabetes mellitus with 
peripheral neuropathy of the upper 
extremities, bilaterally, and diabetic 
retinopathy and its denials of 
entitlement to disability ratings in 
excess of 10 percent for peripheral 
neuropathy of the left lower extremity 
and peripheral neuropathy of the right 
lower extremity.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

11.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claims of entitlement to increased 
disability ratings for hypertension, the 
right shoulder disability, and the low 
back disability, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002).  

The claim for an increased disability 
rating for hypertension should be 
considered under both the old and revised 
criteria for evaluating hypertension.  
The RO should document its consideration 
of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59 (2002).  

The RO should consider whether a separate 
rating is warranted for a neurological 
disability resulting from the service-
connected low back disability pursuant to 
Bierman v. Brown, 6 Vet. App. 125 and 
38 C.F.R. § 4.14 (2002), and whether a 
rating in excess of 60 percent is 
warranted under the revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
pursuant to 38 C.F.R. § 4.25 (2002).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims on 
appeal.  38 C.F.R. § 3.655 (2002).  Moreover, the governing 
regulation provides that failure to report without good cause 
shown for any examination in connection with a claim for an 
increased rating will result in the denial of the claim.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


